 In the Matter if THEB. F. GOODRICH RUBBER COMPANYandOmWORKERSINTERNATIONAL UNION, C. I.O.In the Matter of THE B. F. GOODRICH RUBBER COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE 31, A. F. L.Cases Nos. 16-R-781 and 16 R-783, respectively.Dec ea'«Karch 9,1944Mr. Walter Monroe,'of Port Arthur, Tex., for-he Council represent-ing the Carpenters anti the Painters.Mr. Jerome Taylor,Of Akron, Ohio, for th4 Company.Mr. Lindsay P. Walden,of Fort Worth, Tt,., andMr. F. H. Mitchell,of Port Arthur, Tex., for the C. I.0-M-. W. L. Grant,of Houton, Tex., angjMr. Earle H. Spencer,ofNederland, Tex., for the I. A. M.Mr. J. W. Null,of San Antonio, Te ,,Mr. W. L. Holst,of Beau-mont, Tex., andMr. J. A. Very'mt,etPort Arthur, Tex., for theI. B. E. W.Messrs. Roy WoodsandW. J. Buy' ,ett,of Beaumont, Tex., f,r thePlumbers.Mr. Arvil Inge,of Fort Worth, rUex., .for the Operating Engineersand the Teamsters.Mr..William C. Baisinger, Jr.,of counsel do the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by oil Workers International Union,C. I. 0., herein called the C. I. O., and bS International Associationof Machinists, District Lodge 31, A. F. L.,1 herein called the I. A. M.,respectively, alleging that questions affecting commerce had arisenconcerning the representation of employees 1f The B. F. GoodrichIThe I. A. M. Is designated on its petition as International Association of Machinists,Local 823, Port Arthur, Texas.At the hearing the Trial Nxaminer, without objection,granted the I. A. M.'s motion to amend the caption of its petition by substituting "DistrictLodge 31, A. F. L." for "Local 823, Port Arthur,Texas."55 N. L. R. B., No. 62.338 THE B. F. GOODRICH RUBBER COMPANY339Rubber Company, at Port Neches, Texas, herein called the Company,the National Labor Relations Board consolidated the cases and pro-vided for an appropriate hearing upon due notice before Gustaf B.Erickson, Trial Examiner.The hearing was held at Beaumont, Texas,on January 4 and 5, 1944. Prior to the hearing the C. I. O. filed aformal motion to intervene in Case No. 16-R-783, the case in whichthe I. A. M. is the petitioner.Also prior to the hearing, InternationalBrotherhood of Electrical Workers, A. F. L., herein called the I. B.E.W., Local Union No. 195, United Association of Plumbers andSteamlitters, A. F. L., herein called the Plumbers, Port Arthur Build-ing Construction Trades Council, A. F. L., herein called the Council,and International Union of Operating Engineers, A. F. L., hereincalled the Operating Engineers, filed written or telegraphic noticesof their desire to intervene in Case No. 16-R-781.Each of the afore-said organizations, as indicated in footnote6, infra,submitted proofin support of its claim to represent employees of the Company andwas duly served with notice of the consolidated hearing.At thehearing the Trial Examiner granted the oral motion to intervenemade by International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers, Local 393, A. F. L., herein called the Team-sters.The Company, the C. I. 0., the I. A. M., the I. B. E. W., thePlumbers, the Council,' the Operating Engineers,' and the Team-sters appeared, participated, and were afforded full opportunity tobe heard, to examine, and cross-examine witnesses, and to introduceevidence bearing upon the issues.The Company and the C. I. O.object to the participation in this proceeding of the I. B. E. W., thePlumbers, the Council, the Operating Engineers, and the Teamsters,contending that since none of paid organizations complied with theBoard's Rules with respect to intervention, they did not acquire thestatus of parties to the proceeding.The Trial Examiner permittedall parties to participate fully in the hearing but reserved final rulingupon the aforesaid motion for the Board.While it is true that noneof the motions, which the Company and the C. I. O. attack, fully con-form to all the formalities required by the Board for a motion tointervene, since the requirements of the Rules neglected by the Inter-venors were promulgated mainly for the purpose of extending com-mon courtesy to opposing counsel and to expedite the handling ofcases,we fail to see how the Company and the C. I. O. have beenprejudiced by the failure of the intervenors to adhere rigidly to therules.We therefore, affirm the Trial Examiner's ruling in permitting2 The Council intervened on behalf of Carpenters Local 610,Port Arthur,Texas, herein-after referred to as the Carpenters, and Brotherhood of Painters and Decorators,Local No.328, Port Arthur,Texas, hereinafter referred to as the PaintersSDuring the course of the hearing the Trial Examiner granted the request of the Operat-ing Engineers to withdraw its motion to intervene. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDintervention.4We do, however, hereby record our censure of thepractice of disregarding the Board's reaonable rules.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an oppotunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe B. F. Goodrich Rubber Company, a New York corporation, isengaged in the manufacture of synthetic rubber at a plant located inPort Neches, Texas, which it operates as agent for Rubber ReserveIncorporated, a Government-owned corporation.The Company usesa substantial amount of raw materials at its Port Neches plant, ap-proximately 75 percent of which is transported to the plant frompoints outside the State of Texas.Substantially all of the syntheticrubber manufactured at the Port Neches plant is shipped to pointsoutside the State of Texas.5The Company admits, and we find, thatat its Port Neches plant it is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONSINVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.InternationalAssociation of Machinists, District Lodge 31, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.International Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.Local Union No. 195, United Association ofi Plumbers and Steam-fitters, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.Port Arthur Building Construction Trades Council is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership through its constituent unions, employees of theCompany.Carpenters Local 610, Port Arthur, Texas, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.4 SeeMatter of The Pitcairn Company (Pittsburgh Valve & Fittings Division), et al.,52 N. L. R. B. 404.LExact figures relating to the volume and value of raw materials and finished productswere not disclosed for security reasons. THE B. F. GOODRICH RUBBER COMPANY341Brotherhood of Painters and Decorators, Local No. 328, PortArthur, Texas, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers, Local 393, is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONBy letter dated November 16, 1943, the C. I. O. requested the Com-pany to recognize it as the exclusive bargaining representative of theemployees within an alleged appropriate bargaining unit.On orabout December 3, 1943, the I. A. M. made a similar request. In eachinstance the Company replied, refusing to accord such recognitionunless and until the labor organization involved is certified by theBoard.Statements prepared by an attorney of the Board and introducedinto evidence at the hearing indicate that the C. I. 0., the I. A. M., theI.B. E. W., the Carpenters, the Painters, and the Plumbers eachrepresents a substantial number of employees within the unit it claimsto be appropriate.6Although the Teamsters claimed that it had beendesignated by a substantial number of the employees within its pro-posed unit as their bargaining representative, it has failed to makeany showing in support of its claim.'Under these circumstances weshall not consider its claim of representation."9The following table summarizes the above-mentioned statements prepared by the Board'sattorney :Name of unionNumber of em-Numberployees in unitalleged appropri-ate by UnionNumber ofemployees in al-leged unit who arerepresented byUnion 1C I 0---------------------------------------- ------------471243I.A M ------------------------------------------------10148IB E wr---------------------------------------3027-______-______Caipenters and Painters-----------------------------------816 (combined unit)14 cardsPlumbers -------------------------------------------------Plumbers-------------------------------------------------3118'IThe evidence of representation consists of application foi membeiship cards and authorizationcards beating the apparently genuine oiiginal signatures of poisons whose names appear on theCompany's pay roll of December 8, 19432Since the Caipenteis and Painters were represented during the investigation and at the hearingby the Council, their respective unit claims were not specified by the Board's attorney7At the hearing the Teamsters stated on the record that it had forwarded 66 applicationsfor membership cards signed by employees of the Company to the Regional Director.OnFebruary 14, 1944, the Regional Director informed the Boaid that no evidence had beensubmitted to him by the Teamsters in support of its claim of designation8 SeeMatter of Seas Shipping Company, Ine (Robin Line),27 N. L. R. B. 460; Matterof Chrysler Corporation, 37 N. L R. B 877 342DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNIT;TILE DETERMINATION OF REPRESENTATIVE'SContentions o l the PartiesThe C. I. 0. contends that all production and maintenance em-ployees of the Company's Port Neches plant, excluding supervisory,clerical,plant-protection,professional,and technical employees, con-stitute an appropriate bargaining unit.The I. A. M., the I. B. E. W.,the Carpenters, the Painters, and the Plumbers each seeks a bargain-ing unit comprised of skilled employees in the Company's Port Nechesplant engaged in occupations bringing them within the jurisdictionof such unions.The Company asserts no definite preference withrespect to the appropriate unit or units except to urge that the numberof bargaining units be kept to a minimum to eliminate any possiblejurisdictional disputes.The craft organizations involved stated onthe record that if the Board certifies them as the exclusive bargainingrepresentatives of the employees within the units which they allegeto be appropriate, they will deal with the Company on a collectivebasis similar to that which obtains in a trades council.Theplant organizationThe Company's plant functions as an integrated manufacturingunit comprised of three main operating divisions designated as (1)the processing division, (2) the maintenance division, and (3) theutility division.The processing division consists of the followingdepartments: (1) tank farm, (2) pigment preparation, (3) reactorbuilding, (4) recovery building, (5) rubber processing building, and(6)warehouse and shipping.The maintenance division is locatedin a machine shop which houses the following departments: (1)machine tools, (2) woodworking, (3) instrument repair, and (4)electrical repair.The utility division consists of (1) a boilerhouse,(2) a water treating plant,(3) a water pumphouse,and (4)an elec-trical substation.As to the unit proposed by the I. A. M.The I. A. M. desires to represent a bargaining unit comprised of allmachinists,machinists'helpers,blacksmiths,blacksmiths'helpers,welders, welders' helpers,machine oilers,sheet metal workers, sheetmetal workers'helpers, machine shop toolroom clerks, and machineshop clerks, employed in the machine shop department of the Com-pany's Port Neches plant, including apprentices,if any, but exclud- THE B. F. GOODRICH RUBBER COMPANY343ing supervisory employees within our customary definition.Accord-ing to the Company's classified pay roll, introduced into evidence, thisproposed unit includes approximately 60 persons, all of whom workout of the machine shop as part of the plant's maintenance division.As to the unit proposed by the I. B. E. W.The I. B. E. W. claims that all electrical workers employed in thePort Neches plant who are engaged in the installation, operation, andmaintenance of all electrical devices, excluding clerical employeesand supervisory employees, constitute an appropriate bargainingunit.'This proposed unit consists of approximately 32 employees,the majority of whom work out of the machine shop performing elec-tricalmaintenance work throughout the plant.From the record itisnot clear whether all employees within the unit sought by theI.B. E. W. are under the supervision of the maintenance division orwhether certain of the electricians are employed in the electrical sub-station which is a part of the utility division.As to the unit proposed by the Carpenters.The Carpenters seeks to establish a bargaining unit comprised ofall carpenters engaged in performing duties connected with theirtrade, including apprentices and helpers.This unit comprises fivecarpenters and four helpers who work out of the machine shop per-forming maintenance work throughout the plant.As to the unit proposed by the Painters.The Painters' proposed unit consists of all employees engaged aspainters whether they use brushes or spray guns and all employeeswho mix paint on the job.There are approximately seven employeeswithin this unit, all of whom work out of the machine shop. Theyperform maintenance painting in the plant.As to the unit proposed by the Plumbers.The Plumbers contends that all pipefitters.pipefitter apprentices,pipefitter welders and apprentices, and insulators, excluding fore-men and any other supervisory employees with the right to hire ordischarge, constitute an appropriate unit.This unit consists of 15pipefitters, 16 pipefitter helpers, and 2 insulators, all of whom areemployed in the machine shop and are engaged in maintenance and0 The original unit proposed by the I. B E W. comprised"all electricalworkers em-ployed in the plant in the installation,operation and maintenance of all electrical devices,such as electricians,linemen, instrument men, telephone men, telephone operators, tele-graph operators,apprentice electiicians,apprentice linemen,and radio men below thegrade of superintendent, excluding clerical employees and supervisors above the grade ofsuperintendent"The record shows only 5 employee classifications listed on the Com-pany's pay roll which are within the above-described unit namely,electricians,electricians'helpers,instrument men, instrument men's helpers,and P. B. X. operators.At the hearingthe I. B. E. W. agreed to exclude the 4 P. B. X. operators since the Company contended thatthey were part of the office clerical staff. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepair work.The Company employs no pipefitter welders as such,but all welders in the maintenance division are required to do varioustypes of welding.Since the Teamsters has failed to present any evidence in supportof its claim to represent certain employees of the Company, we shallnot consider its contention with respect to the appropriate unit.There is no history of collective bargaining among the Company'semployees involved herein which may be considered determinativeof the appropriate units.As indicated in Section III,supra,the C. I. 0., the I. A. M., theI. B. E. W., the Carpenters, the Painters, and the Plumbers each pro-duced evidence indicating that it has organized a substantial numberof employees within its proposed unit.From the foregoing, it appears that the employees in the unitsproposed by the I. A. M., the I. B. E. W., the Carpenters, the Painters,and the Plumbers, except for certain named exclusions discussedinfra,and the remaining production and maintenance employees, excludingsupervisory, clerical, plant-protection, professional and technical em-ployees, and certain other employees discussed below, might properlyconstitute separate units or be merged in the single industrial unitproposed by the C. I. 0. In this situation we are of the opinion thatour determination of the scope of the bargaining unit or units shoulddepend, in part, upon the desires of the affected employees them-selves, to be expressed in the separate elections which we hereinafterdirect.Consequently, we shall make no final determination of theappropriate unit or units at this time.There remains for consideration the specific composition of thevoting groups.Supervisory employees.The entire plant is under the supervision of the head of the chem-icals division, the production superintendent, and the plant manager.A general foreman is in charge of each department in the processingdivision.Under the general foremen are shift foremen and floorforemen.All parties agree to exclude all supervisory employees ofthe rank of floor foremen and above from the appropriate units.Themaintenance division and the utility division are under the general su-pervision of the plant engineer. The utility division is under the directsupervision of the power engineer under whom is a general foremanof the boilerhouse and a general foreman of the water treating plantand water pumphouse.The maintenance division is under the directsupervision of the maintenance engineer and the electrical engineer.Under the maintenance engineer are the general foreman of mechanicalmaintenance, the machine shop foreman, and several mechanical main-tenance foremen.Under the electric engineer are an electrical main- THE B. F. GOODRICH RUBBER COMPANY345tenance foreman, an instrument engineer, and an instrument controland repair shift engineer.In accordance with the agreement of theparties,we shall exclude from the voting groups all of the above-described supervisory employees in the processing, maintenance andutility divisions, since it is evident that they exercise authority cus-tomarily vested in supervisory employees.Clerical employees.All parties, except the I. A. M., agree to exclude all shipping andreceiving clerks, engineering and stock room clerks, machine shoptoolroom clerks, and machine shop clerks, from any unit which theBoard may find to be appropriate. Since we are not considering theTeamsters' claim, the only dispute is with respect to the machine shoptoolroom clerks and machine shop clerks whom the I. A. M. desiresincluded in its unit.There are two toolroom clerks employed in themachine shop who act as tool checkers.They are on the warehousepay roll and not under the supervision of the machine shop foreman.From the record it appears that they are unskilled employers per-forming essentially clerical duties.We shall exclude them as clericalemployees.The machine shop clerks of whom there are four, act assecretaries to the machine shop foreman.They perform purely cler-icalwork.We shall exclude them from both the machinists' votinggroup and the residual group.We shall likewise exclude as clericalemployees all shipping and receiving clerks, and engineering and stockroom clerks.Welders.All welders employed by the Company work out of the machineshop performing repair work throughout the plant.There are fourwelders and three helpers employed in the plant.They must performall types of welding and consequently none are classified as pipewelders.The I. A. M. claims all welders engaged in general weldingwork while the Plumbers claims only pipe welders. Since there areno pipe welders employed in the plant, we shall include the weldersand welders' helpers in the machinists' voting group.Instrument men.The I. B. E. W. requests that instrument men be included in itsproposed unit.The Company contends that the instrument men aretechnical employees who should be excluded from any bargainingunit.These employees are hourly paid workers who work under thesupervision of the instrument control and repair engineer maintain-ing all electrical automatic temperature and pressure control instru-ments in the plant.They must have a knowledge of mechanics andphysics.From the foregoing facts, we are of the opinion that theinstrument men are technical employees, not members o F the elec- 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDtricians'craft, and accordingly,we shall exclude them from thevoting groups.Machine oilers.There are approximately 14 employees within this classificationemployed in the maintenance division.The I. A.M. urges that theybe included within its proposed unit.The record shows that themachine oilers are unskilled employees engaged in lubricating thenumerous machines used in the manufacture of synthetic rubber.Since they are unskilled employees engaged in general maintenancework, we shallexclude them from the machinists'voting group andinclude them in the residual group.Leadermen.All parties agree to include leadermen within the voting groups.Leadermen are in charge of the various groups of maintenance em-ployees working out of the machine shop.They spend approximately80 percent of their time working with the tools of their trade.Since itisapparent that the leadermen do not fall within our customarydefinition of supervisory employees,we shall include them within therespective voting groups.Upon the basis of the entire record in the case and in accordancewith the foregoing findings of fact, we shall direct that elections beheld among the employees of the Company'sPort Neches plant withineach of the groups described below.Leadermen,if any, shall be in-cluded in each of such voting groups, but we shall exclude from eachvoting group, in addition to others specifically mentioned therein, allclerical employees,supervisory employees of the rank of floor foremenand above, and any other supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action.The respectivevoting groups shall be as follows :(1)All machinists, machinists' helpers, blacksmith's, blacksmiths'helpers,welders,welders' helpers,sheetmetal workers,and sheetmetalworkers' helpers,employed in the machine shop department,excluding machine oilers,machine shop toolroom clerks,and machineshop clerks, to determine whether they desire to be represented by theI.A. M. or by the C. I. 0. for the purposes of collective bargaining,or by neither;(2)All electrical workers employed in the plant engaged in theinstallation, operation, or maintenance of electrical equipment, ex-cluding instrument men, to determine whether they desire to be repre-sented by the I. B. E. W. or by the C. I.0. for the purposes of collectivebargaining,or by neither;(3)All carpenters and carpenters'helpers employedin the plantengaged in carpentry work, to determine whether they desire to be THE B. F. GOODRICH RUBBER COMPANY347represented by the Carpenters or by the C. I. O. for the purposes ofcollective bargaining, or by neither.(4)All employees engaged as painters and painters' helpers whetherthey use brushes or spray guns and all employees who mix paint onthe job, to determine whether they desire to be represented by thePainters or by the C. I. O. for the purposes of collective bargaining,or by neither;(5)All pipefitters and pipefitter helpers, and insulators and theirhelpers, to determine whether they desire to be represented by thePlumbers or by the C. I. O. for the purposes of collective bargaining,or by neither;(6)All remaining production and maintenance employees, includ-ing machine oilers, but excluding shipping and receiving clerks, en-gineering and stock room clerks, machine shop toolroom clerks, ma-chine shop clerks, instrument men, plant-protection employees, pro-fessional employees, and technical employes, to determine whether ornot they desire to be represented by the C. I. O. for the purposes ofcollective bargaining.As previously stated, there will be no final determination of theappropriate unit or units pending the results of the elections.Since as pointed out in Section III,supra,the Teamsters made noshowing that any employees of the Company have designated it astheir representative for the purposes of collective bargaining, weshall not include its name upon the ballots in any of the elections whichwe shall direct.We shall direct that the questions which have arisen concerning therepresentation of employees of the Company's Port Neches plant beresolved, in part, by means of elections by secret ballot among theemployees of the Port Neches plant within the voting groups herein-before specified.The employees eligible to vote shall be those whowere employed in eligible categories during the pay-roll period im-mediately preceding the date of the Direction of Elections herein,subject to the customary limitations and additions set forth in theDirection.10DIRECTION OF ELECTIONSBy virtue of and pursuant to the power i ested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The B. F. Good-30At the hearing the participating labor organizations requested that their respectivenames appear on the ballots as hereinafter set forth in the Direction of Elections. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDrichRubber Company, at Port Neches, Texas, elections by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees of the Company in each of the groups de-scribed below who were employed during the pay-roll period innne-diately preceding the date of this Direction, including leadermen, andincluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and furtherincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding employees whohave since quit or been discharged for c-ruse, and have not been re-hired or reinstated prior to the date of the elections, and furtherexcluding all clerical employees, supervisory employees of the rankof floor foremen and above, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction :(1)All machinists, machinists' helpers, blacksmiths, blacksmiths'helpers,welders,welders' helpers, sheet metal workers, and sheetmetal workers' helpers, employed in the machine shop department,excluding machine oilers, machine shop toolroom clerks, and machineshop clerks, to determine whether they desire to be represented by In-ternational Association of Machinists, District Lodge 31, A. F. L.,or by Oil Workers International Union, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining,or byneither ;(2)All electrical workers employed in the plant engaged in theinstallation,operation,ormaintenance of electrical equipment, ex-cluding instrument men, to determine whether they desire to be repre-sented by Local Union 390, International Brotherhood of ElectricalWorkers, or by Oil Workers International Union, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither;o(3)All carpenters and carpenters' helpers employed in the plantengaged in carpentry work, to determine whether they desire to berepresented by Carpenters Local 610, Port Arthur, Texas, A. F. L., orby Oil Workers International Union, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining,or byneither;(4) All employees engaged as painters and painters' helpers whetherthey use brushes or spray gunsand allemployees who mix paint on THE B. F. GOODRICH RUBBER COMPANY349the job, to determine whether they desire to be represented by In-ternational Brotherhood of Painters and Decorators, No. 328, PortArthur, Texas, or by Oil Workers International Union, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining, or by neither;(5)All pipefitters and pipefitter helpers, insulators and insulatorhelpers, to determine whether they desire to be represented by Pipe-fitters Local 195, Beaumont, Texas, A. F. L., or by Oil Workers Inter-national Union, affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining, or by neither;(6)All remaining production and maintenance employees, includ-ing machine oilers, but excluding shipping and receiving clerks, engi-neering and stock room clerks, machine shop toolroom clerks, machineshop clerks, instrument men, plant-protection employees, professionalemployees, and technical employees, to determine whether or notthey desire to be represented by Oil Workers International Union,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Elections.